Beck, J.,
dissenting. — Entertaining the conviction that the conclusion announced in the foregoing opinion is not in accord with the law, I am constrained to express my dissent thereto.
In my opinion, the objections to the judgment of the court below, esteemed by the majority of this court sufficient ground for the reversal of the case, may be readily answered.
The affidavits, in addition to the agreement of the attorney, *226fully show that it was made in open court, and intended to be entered-upon the record. The action of this court was based on it, as though it had, in fact, been entered of record.
Now, if the record had been entered, as intended, it would have been sufficient evidence of the agreement of the attorney, under the statute. The attorney’s statement, in open court, of the agreement made by himself, was sufficient to authorize the court to order the entry to'be spread upon the record, and thus to make a record of the fact of the agreement and its purport. This record was, through omission or mistake, not made. Now, the' proceeding upon the motion was to supply the omission, by. a nunc pro tunc entry. The attorneys’ agreement, made in open court, authorized the entry to be made at the proper time. It could, of course, be delayed, as required by the business of the court, and if made a day or a week after, but during the term, it cannot be pretended that the evidence of the agreement, which was given to the court when the entry was ordered, was not sufficient. Whenever, under the law, the entry could have been made, the evidence before submitted to the court of the agreement was sufficient, and new evidence was not required.
A nunc pro tunc entry may be made at a subsequent term, to cover such an omission. To .do this, the omission must be shown. This can only be done by showing the order for the entry made by the court, and its substance. The affidavits before tlie court were introduced for that purpose. So far as they state that an agreement was made in open court, by the attorney for plaintiff, which was ordered to be entered of record, they state nothing more than the substance of the record that ought to have been made during the term, but was omitted through mistake and oversight. It' will be seen that the affidavits were not introduced to establish the agreement of the attorney, but to show the order and its substance, and other matters, which were correctly brought before the court, to be considered in determining the motion. They show that the order was made pursuant to an agreement of the attorneys, in open court, and that agreement must necessarily be stated in the affidavits, to show the substance of the order. It *227thus clearly appears that the statute cited in the majority opinion was not violated by the court considering the affidavits upon the motion for the nune pro tune record.